Exhibit 10.1

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Subscription”) is dated December 28, 2011, by
and between the investor identified on the signature page hereto (the
“Investor”) and Streamline Health Solutions, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Investor desires to purchase shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) on the terms set forth in this
Subscription and the Company agrees to sell such shares of Common Stock.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

1. Subscription.

(a) The Investor agrees to buy such number of shares (the “Shares”) of the
Company’s Common Stock as are set forth on the signature page hereto at the
price of $1.65 per share. The aggregate purchase price for the Shares is set
forth on the signature page hereto (the “Purchase Price”). The Investor has
delivered to the Company payment in cash of the Purchase Price.

(b) The Shares have been registered pursuant to a Registration Statement on Form
S-3, Registration No. 333-166843 (the “Registration Statement”), which has been
declared effective by the Securities and Exchange Commission and is effective on
the date hereof. Upon delivery of a final prospectus supplement to the Investor
as required by law, the Company shall issue such number of Shares to Investor.
Promptly following the Closing, the Company shall cause the Shares to be
delivered to the Investor, which delivery shall be made by delivery of physical
certificates to Investor, or if so designated, through the facilities of The
Depository Trust Company’s DWAC system in accordance with the instructions set
forth on the Investor’s signature page attached hereto under the heading “DWAC
Instructions.”

2. Company Representations and Warranties. The Company represents and warrants
that: (a) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s Certificate of Incorporation or Bylaws, or (ii) any material agreement
to which the Company is a party or by which any of its property or assets are
bound; (d) the Shares when issued and paid for in accordance with the terms of
this Subscription will be duly authorized, validly issued, fully paid and
non-assessable; (e) the Registration Statement and any post-effective amendment
thereto, at the time it became effective, did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and (f) the
prospectus contained in the Registration Statement, as amended or supplemented,
did not contain as of the effective date thereof, and as of the date hereof does
not contain, any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

3. Investor Representations, Warranties and Acknowledgments.

(a) The Investor represents and warrants that: (i) he has full right, power and
authority to enter into this Subscription and to perform all of his obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of any material agreement or any law or regulation to which
the Investor is a party or by which any of his property or assets are bound;
(iv) he has had full access to the base prospectus included in the Registration
Statement and the Company’s periodic reports and other information incorporated
by reference therein, and was able to read, review, download and print such
materials; (v) in making the decision to invest in this offering, the Investor
and his advisors, if any, have relied solely on the Company’s public filings
with the Securities and Exchange Commission; (vi) he is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares; and (vii) as of the date
hereof, the Investor is not a member of the National Association of Securities
Dealers, Inc., and the Investor has no direct or indirect affiliation or
association with any such member.

(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any disposition, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (the “Short Sales”), in
the securities of the Company during the period commencing from the time that
the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (“Discussion Time”). The Investor has maintained
the confidentiality of all disclosures made to him in connection with this
transaction (including the existence and terms of this transaction).

4. Investor Covenant Regarding Short Sales and Confidentiality. The Investor
covenants that neither he nor any affiliates acting on his behalf or pursuant to
any understanding with him will execute any Short Sales or other disposition of
securities of the Company during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Subscription are first
publicly announced through a press release and/or Form 8-K. The Investor
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company through a press release
and/or Form 8-K, the Investor will maintain the confidentiality of all
disclosures made to him in connection with this transaction (including the
existence and terms of this transaction).

5. Miscellaneous.

(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the parties hereto.

(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by electronic delivery or by
facsimile.

 

2



--------------------------------------------------------------------------------

(c) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

(d) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of Ohio for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

Number of Shares:                         

Purchase Price Per Share: $1.65

Aggregate Purchase Price: $                        

INVESTOR:

 

Print Name:  

DWAC Instructions:

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):     DTC Participant Number:     Name
of Account at DTC Participant being credited with the Shares:     Account Number
at DTC Participant being credited with the Shares    

The foregoing Subscription is hereby accepted by Streamline Health Solutions,
Inc.

 

    Streamline Health Solutions, Inc.     By:         Name:   Stephen Murdock  
  Title:   Senior Vice President and Chief Financial Officer

 

4